Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-22 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Matthew R. Carey (Reg. No.: 61082) on 05 January 2022.
The application has been amended as follows: 

1.	(Currently Amended)  A computer-implemented method of enabling access to a target electronic device using a distributed ledger maintained by a plurality of node computers, the method comprising: 
	receiving, by the plurality of node computers, a request to access the target electronic device, the request to access the target electronic device initiated by a law enforcement entity; 
	after receiving the request to access the target electronic device, creating, by the plurality of node computers, a smart contract transaction associated with the target electronic device in the distributed ledger, the smart contract transaction identifying the law enforcement entity; 
	receiving, by the plurality of node computers, a request to issue a warrant granting access to the target electronic device, the request to issue the warrant initiated by a judiciary entity; 
	after receiving the request to issue the warrant, updating, by the plurality of node computers, the smart contract transaction to identify the judiciary entity; receiving, by the plurality of node 
	after receiving the request to comply with the warrant, updating the smart contract transaction to identify the manufacturer entity, resulting in generation of a code that enables access to the target electronic device;
	receiving a request to review the smart contract transaction, the request to review the smart contract transaction initiated by a watchdog organization, wherein the watchdog organization is different from the plurality of node computers; and
	based on the request to review the smart contract transaction, enabling the watchdog organization to access the smart contract transaction.

2.	(Canceled) 

3.	(Currently Amended)  The computer-implemented method of claim 1, further comprising:
	receiving, by the plurality of node computers, a request to update the smart contract transaction with additional information, the request to update the smart contract transaction initiated by an additional entity; and
	after receiving the request to 

4.	(Currently Amended)  The computer-implemented method of claim 3, wherein the additional entity is [[a]] the watchdog organization.  


	a transceiver for communicating with the plurality of node computers;
	a memory storing a set of computer-executable instructions; and
	a processor interfacing with the transceiver and the memory, and configured to execute the set of computer-executable instructions to cause the processor to:
receive, from a law enforcement entity via the transceiver, a request to access the target electronic device,
after receiving the request to access the target electronic device, cause the plurality of node computers to create a smart contract transaction associated with the target electronic device in the distributed ledger, the smart contract transaction identifying the law enforcement entity,
receive, from a judicial entity via the transceiver, a request to issue a warrant granting access to the target electronic device,
after receiving the request to issue the warrant, cause the plurality of node computers to update the smart contract transaction to identify the judicial entity,
receive, from a manufacturer entity associated with the target electronic device via the transceiver, a request to comply with the warrant, [[and]]
after receiving the request to comply with the warrant, cause the plurality of node computers to update the smart contract transaction to identify the manufacturer entity, resulting in generation of a code that enables access to the target electronic device,
receive a request to review the smart contract transaction, the request to review the smart contract transaction initiated by a watchdog organization, wherein the watchdog organization is different from the plurality of node computers, and
based on the request to review the smart contract transaction, enable the watchdog organization to access the smart contract transaction.    

10.	(Canceled)  

11.	(Currently Amended)  The system of claim 9, wherein the processor is further configured to:
	receive, from an additional entity via the transceiver, a request to update the smart contract transaction with additional information, and
	after receiving the request to 

16.	(Currently Amended)  A computer-implemented method of facilitating access to either a target electronic device or a target account, the method comprising:
	receiving, by a server computer from a law enforcement agency, a request to access either the target electronic device or the target account;
	after receiving the request to access either the target electronic device or the target account, causing a plurality of node computers to create a smart contract transaction associated with either the target electronic device or the target account in a distributed ledger, the smart contract transaction identifying the law enforcement agency;
	receiving, by the server computer from a judicial entity, a request to issue a warrant granting access to either the target electronic device or the target account;
	after receiving the request to issue the warrant, causing the plurality of node computers to update the smart contract transaction to identify the judicial entity;

	after receiving the request to comply with the warrant, causing the plurality of node computers to update the smart contract transaction to identify the manufacturer entity, resulting in generation of a code that enables access to either the target electronic device or the target account; 
receiving, by the server computer, a request to review the smart contract transaction, the request to review the smart contract transaction initiated by a watchdog organization, wherein the watchdog organization is different from the plurality of node computers; and
based on the request to review the smart contract transaction, enabling the watchdog organization to access the smart contract transaction.    

17.	(Canceled)  

18.	(Currently Amended)  The computer-implemented method of claim 1, further comprising:
	receiving, by the server computer from an additional entity, a request to update the smart contract transaction with additional information; and
	after receiving the request to 
Allowable Subject Matter
Claims 1, 3-9, 11-16 and 18-22 are allowed.
	The claims are directed to novel and non-obvious computer-implemented methods and systems of facilitating access to either a target electronic device or a target account using a distributed ledger maintained by a plurality of node computers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435